✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                 Eastern                                              DISTRICT OF                                       Wisconsin


            ESTATE OF DAVID P. WIELEPSKI
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                STEVEN KUNHMUENCH, et al                                                                               Case Number: 17-CV-01004

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Magistrate Judge David Jones                                       A Steven Porter & Robert Kasieta                          Gregg Gunta, John Wolfgang & Jasmyne Bayna
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 7/29/2019 - 7/31/2019                                                                                                        Katrina Hubacz
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

           1000                                                     West Allis Police Department Incident Report No. 11-006550, with supplements

           1001                                                     Management of Resistance/Aggression - Officer Reporting dated 07/23/2011

           1002                                                     West Allis Police Department Municipal Jail Record # JR11-00588

           1003                                                     Video #620D-5--------01-07h21m48s-23.07.2011

           1004                                                     West Allis Police Report - Booking Photos taken on 07/23/2011

           1005                                                     West Allis Police Department Call Detail Report Case No. 11-006550

           1006                                                     West Allis Police Department DWI Report No. 11-316

           1007                                                     09/27/2017 Letter from Potawatomi regarding Wielpski's winnings

           1008                                                     West Allis Police Department Call Detail Report with NCIC 11.030635

           1009                                                     West Allis Police Department Call Detail with Officers Case No. 11-006552




                                                                    Defendant Witness Steven Kuhnmuench

                                                                    Defendant Witness Clint Corwin

                                                                    Archie Dunbar

                                                                    Patrick Fujinaka

                                                                    Thomas Kukowski

                                                                    Plaintiff David Wielepski deposition transcript pages as designated by Defendants




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

                               Case 2:17-cv-01004-LA Filed 06/21/19 Page 1 of 1 Document 61                                                           New Page
           Print                                Save As...                            Export as FDF                      Retrieve FDF File              Reset
